DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 6/25/2021 has been entered. The amendment filed on 2/5/2021 has been entered. Claim 5 has been canceled. Claims 1-4 and 6-36 remain for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-20, and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (Wyatt et al. – 5,691,528; herein after referred to as “Wyatt”) in view of Kumagain et al. (Kumagain et al. – 2003/0201329; herein after “Kumagain”).
Regarding claims 1-2 and 20, Wyatt discloses convertible slot scanner assembly for 

an imaging assembly configured to capture an image frame appearing in the FOV (Wyatt; 
figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images); 
a controller in communication with the imaging assembly to control operation thereof 
(Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly); 
an image decoder in communication with the imaging assembly and the controller, the 
image decoder configured to receive the image frame and decode a barcode captured in image data captured by the imaging assembly (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes); 
 	a chassis configured to accommodate the imaging assembly, the chassis including an optical cavity, an opening, and a flange portion at least partially surrounding the opening (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, 
 	a first window configured to at least partially cover the opening of the chassis (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window); 
 	a housing including a housing cavity dimensioned to at least partially accommodate the chassis (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window); and 
	The claim differs in calling for:
a first adapter configured to be coupled with the chassis when the housing is positioned in the vertical configuration wherein the housing is positionable in a first, horizontal configuration whereby the first window is in a generally horizontal orientation and a second, vertical configuration whereby the first window is in a generally upright orientation.

	In light of Kumagai’s teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate one or more adapters to support the scanner in different scanning positions in the system as taught by Wyatt. The modification allows the hand-held scanner to be mounted in different fixed scanning modes such as horizontal and vertical positions which would be well within the skill levels and expectations of an ordinary skilled in the art. 
	Regarding claims 8-10 and 12, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses: 
i. the convertible slot scanner assembly of claim 1, further comprising at least one interface element (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons) (claim 8).  
ii. the convertible slot scanner assembly of claim 8, wherein the at least one interface element comprises at least one of at least one button, an illumination member, or a sound generating device (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – 
iii. the convertible slot scanner assembly of claim 8, wherein the at least one interface element is at least one of physically engagable, viewable, or audible from an outwardly facing side of the housing (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons) (claim 10).
iv. (Original) The convertible slot scanner assembly of claim 8, wherein the at least one interface element comprises the at least one button, the at least one button being engageable through the flange portion of the chassis (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons) (claim 12).  
Regarding claims 6-7 and 23-24, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses: 
	i. the convertible slot scanner assembly of claim -51, wherein the first adapter comprises an outer bezel configured to engage at least one of the housing or the flange portion of the chassis (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons) (claim 6).
ii. the convertible slot scanner assembly of claim 6, wherein the outer bezel protrudes outwardly from the first window to form a recessed region (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons, part 68, bezel 80 with a recess around the window 78) (claim 7).
iii. the convertible slot scanner assembly of claim 20, wherein the second adapter comprises an outer bezel configured to engage at least one of the housing or the flange portion of the chassis (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image 
iv. the convertible slot scanner assembly of claim 23, wherein the outer bezel protrudes outwardly from the first window to form a recessed region (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons, part 68, bezel 80 with a recess around the window 78) (claim 24).
	Regarding claims 11, 13, 14, 28, 30 and 31, see the discussions regarding claims 1 in view of Wyatt/Kumagai. The claims differ in calling for:
i. the convertible slot scanner assembly of claim 8, wherein the at least one interface element comprises the illumination member, wherein the illumination member is viewable through the first window (claim 11).
ii. the convertible slot scanner assembly of claim 8, wherein the at least one interface element comprises the illumination member, wherein the illumination member is viewable through the first window (claim 13).

iv. the convertible slot scanner assembly of claim 25, wherein the at least one interface element comprises the illumination member, wherein the illumination member is viewable through the first window (claim 30).  
v. the convertible slot scanner assembly of claim 20, wherein the first window sealingly engages the optical cavity (claim 31).  
Regarding claim 15, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 1, wherein the flange portion of the chassis includes at least one mounting mechanism (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).  
Regarding claim 16, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 1, wherein the chassis further comprises a mirror support member (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).  
Regarding claim 17, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 16, wherein the mirror support member includes a plurality of support surfaces to accommodate a mirror in a plurality of positions (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor 
Regarding claim 18, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 1, wherein the chassis further includes an illumination cavity positioned a distance from the optical cavity (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).  
	Regarding claim 19, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 1, wherein the FOV is arranged non-perpendicularly relative to the first window (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading 
 	Regarding claim 33, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 20, wherein the chassis further comprises a mirror support member (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).  
 	Regarding claim 34, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 33, wherein the mirror support member includes a plurality of support surfaces to accommodate a mirror in a plurality of positions (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, 
Regarding claim 35, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 20, wherein the chassis further includes an illumination cavity positioned a distance from the optical cavity (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).  
 	Regarding claim 36, see the discussions regarding claims 1 in view of Wyatt/Kumagai. Further, Wyatt discloses the convertible slot scanner assembly of claim 20, wherein the FOV is arranged non-perpendicularly relative to the first window (Wyatt; figures 5A-5E, 6-7, 9A-9F, 10, 13A-13D, 14A-14H; bar code reader, image assembly for capturing barcode images; col. 9, lines 30-68 and col. 10, lines 1—20 – processor for controlling the operation of the imaging assembly; col. 4-8, col. 13, lines 40-68 – decoder for decoding scanned image frames, reading and decoding 1D or 2D barcodes; scanner 150 – housing, chassis, cavity for supporting the image reading assembly, providing an optical cavity and opening, scanning window; figures 11A-E; col. 3, line 1-30 – audible beep, green light, interface and buttons; image assembly including mirror and supports for the mirrors of the image assembly).

Allowable Subject Matter
Claims 3-4 and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the convertible slot scanner assembly of claim 2, wherein the second adapter comprises: a platter including a platter opening; and a second window configured to at least partially cover the platter opening (claim 3, claim 4 depends on claim 3).  
ii. the convertible slot scanner assembly of claim 20, wherein the first adapter comprises: a platter including a platter opening; and a second window configured to at least partially cover the platter opening (claim 21, claim 22 depends on claim 21).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THIEN M LE/Primary Examiner, Art Unit 2887